[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  CHILDREN'S EDUCATION
The court finds that it is in the best interests of John Ross Schreder to attend Mill Hill Elementary School. So far, he has developed well at the school. He is happy there. He has adapted socially. He is in a secure environment. At his age, continuity is important. He should remain at the school.
The court finds that it is in the best interests of Straith Charlton Schreder to attend Greens Farms Academy. She is a gifted child with a strong interest in the arts. This June she will graduate from Mill Hill Elementary School. Thus, she must enroll in a new school. Greens Farms Academy offers programs in art and drama which are not available at Tomlinson Middle School. Greens Farms Academy has a better student/teacher ratio than Tomlinson CT Page 5637 Middle School. Under the circumstances, Greens Farms Academy will provide a better environment for her growth. Straith Charlton Schreder should attend Greens Farms Academy.
THIM, JUDGE